         Case 2:20-cv-04969-RBS Document 11 Filed 11/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ERIC WYATT                                    :
                                              :       CIVIL ACTION
               v.                             :
                                              :       NO. 20-4969
ELIZABETH SMITH, ET AL.                       :


                                            ORDER

       AND NOW, this        23rd   day of November, 2020, upon consideration of Plaintiff Eric

Wyatt’s request for entry of a preliminary injunction, and after hearing in open Court, it is

ORDERED as follows:

       1. Plaintiff’s request for a preliminary injunction is GRANTED for the reasons set forth

           in the accompanying Memorandum; and

       2. Defendants OceanFirst Bank, N.A. and OceanFirst Financial Corp. are directed to

           continue to freeze all withdrawals from Defendant Smith’s bank account(s) in such

           banking institutions that hold the funds in dispute until otherwise ordered by this

           Court; and

       3. Counsel for Plaintiff shall serve this Order expeditiously to all Defendants and file an

           appropriate return of service as to each Defendant on or before Tuesday, December 1,

           2020.

       IT IS SO ORDERED.



                                                      BY THE COURT:

                                                      /s/ R. Barclay Surrick
                                                      R. BARCLAY SURRICK, J.
